DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The Notice of Allowance mailed 01/05/2022 contained an error of acknowledging a claim to foreign priority though the applicants has not made a foreign priority claim. Consequently, the Notice of Allowance mailed 01/05/2022 is withdrawn, and this new Office Action replaces the previous Office action mailed 01/05/2022.

Response to Amendments 
The Amendments to the Claims filed 12/09/2021 have been entered.  The minor informalities have been addressed by amendments and objection to claim 1 thereto is withdrawn accordingly. The previous 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections of claims 1-5 and 7-9 are withdrawn in view of the Applicant's amendments and arguments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Stephen A. Soffen on December 27, 2021.  

[Specification]
Page 3: 
Lines 2-3: ----------------“in the presence of hydrogen and the wash water, and the effluent is combined with a water stream which”

Claim 1
Line 8, “catalytically active in hydrogenating the renewable feeds in the presence of hydrogen and the wash water, and an”

Claim 9
The method according to claim 1, wherein 

Reasons for Allowance 
Applicants amended claim 1 to recite the feature of reactor unit B as: “wherein the unit B, which is processing feeds containing sulfur and nitrogen that and produces the sour waste water, is a hydroprocessing unit treating petroleum-based feeds 
The following is an examiner’s statement of reasons for indicating allowable subject matters: A thorough search for pertinent prior art did not locate any prior art that discloses or 
using sour waste water from another unit (unit B), which is processing the renewable feeds containing sulfur and nitrogen, as wash water in the unit A, thereby changing a pH of waste water from the unit A to lower the risk of carbonic acid corrosion of corrodible steel parts in the unit A,
wherein the renewable feeds in the unit A is directed to contact a material that is catalytically active in hydrogenating the renewable feeds in the presence of hydrogen and the wash water, and an effluent from the unit A is combined with the wash water, which contains hydrogen sulfide and ammonia, and wherein the unit B, which is processing feeds containing sulfur and nitrogen that and produces the sour waste water, is a hydroprocessing unit treating petroleum-based feeds, is considered novel.
A closest prior art to Eizenga (US 8,440,875 B1) discloses a method of making a diesel fuel from a renewable feedstock, wherein ammonia or an amine compound is used to neutralize the organic acids in the renewable feedstock (Abstract). Eizenga discloses a process comprising (see Fig. 1 for a general description and Fig. 2 for a detailed description; col. 10, line 46 thru col. 12, lines 49): (i) A renewable feedstock such as animal/plant fats/oils having triglyceride and free fatty acids (col. 3, lines 44-65) is prepared, wherein biomass comprising oil seed vegetable plants comprises a certain amount of sulfur and nitrogen as evidenced by Patel (page 1295, 1st column); (ii) A pretreated renewable feedstock (#2, Fig. 2) is introduced in a feed surge drum (#5, Fig. 2).  The renewable feedstock contains various impurities and the renewable feedstock is pretreated with an acid such as sulfuric, nitric or hydrochloric acid in a reactor (col. 4, lines 38-42); (iii) The pretreated feedstock is flowed to a first reaction zone (#4, Fig. 2) (unit A) for Eizenga does not disclose the sour water resulted from the unit B that is used as the wash water in the hydroprocessing unit (unit A) further comprises hydrogen sulfide along with ammonia, and does not disclose the unit B, which is processing feeds containing sulfur and nitrogen that and produces the sour waste water, is a hydroprocessing unit treating petroleum-based feeds.
Other pertinent prior art to Eizenga et al. (US 2016/0053183 A1) disclose a method that includes the steps of combining hydrogen sulfide with renewable hydrocarbon feedstocks to form a first stream, deoxygenating the first stream to form a second hydrocarbon stream comprising deoxygenated hydrocarbons (Abstract). Eizenga’183 discloses the deoxygenation (hydroprocessing) of renewable feedstock comprising plant oils/animal fats ([0015]) in the presence of hydroprocessing catalyst such as NiMo ([0003]), and further discloses the presence of hydrogen sulfide in the hydroprocessing step renders the catalyst sulfide thereby improve catalyst activity and stability ([0003]). Eizenga’183 discloses various embodiment of providing hydrogen sulfide in the hydroprocessing step (Fig. 1, Fig. 2 and Fig. 3; [0010]-[0034]).  But Eizenga’183 does not disclose the sour water resulted from the unit B that is used as the wash water in the hydroprocessing unit (unit A) further comprises ammonia along with hydrogen sulfide, and does not disclose the unit B, which is processing feeds containing sulfur and 
The cited prior arts, alone or in combination, do not teach or suggest a method for the hydroprocessing of renewable feeds in a hydroprocessing unit (unit A) including the features of the sour water resulted from the unit B that is used as the wash water in the hydroprocessing unit (unit A) comprises hydrogen sulfide along with ammonia, and does not disclose the unit B, which is processing feeds containing sulfur and nitrogen that and produces the sour waste water, is a hydroprocessing unit treating petroleum-based feeds, along with other limitations recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772